DETAILED ACTION
	This is in response to communication received on 6/15/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/16/19, 1/27/20, 6/24/20, 10/1/20 and 3/19/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/21 has been entered.
 	
Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651) in view of CHAN (US PGPub 2009/0246408) on claim 1, 18, 19 and 20 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651) in view of CHAN (US PGPub 2009/0246408) and LO (US PGPub 2007/0056855) on claim 7, 14, 22 and 23 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651) in view of CHAN (US PGPub 2009/0246408) and LOPATIN (US PGPub 2010/0261058) on claim 15-17 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over DOUGLAS (US PGPub 2008/0044651) in view of CHAN (US PGPub 2009/0246408) on claim 28 is withdrawn because the independent claim 1 has been amended.
Claims 1, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS (US PGPub 2008/0044651) in view of Zhamu et al. US Patent Number 9,437,372 hereinafter ZHAMU.
As for claim 1, DOUGLAS teaches "An electrically conductive coating is disclosed. According to one embodiment of the present invention, the coating includes a plurality of single-wall or multi-walled Carbon nanotubes having a diameter less than 20 nanometers" (abstract, lines 1-4) and "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2), i.e. a method for producing a carbon nanotube-metal composite in which carbon nanotubes are layered on a metal substrate.
DOUGLAS teaches "Conductive inks and coatings of this invention may be easily formed and applied to a substrate such as a dispersion of nanotubes alone in solvents such as acetone, water, (i) spreading a liquid suspension of carbon nanotubes over an area of said metal substrate to form a continuous film of said suspension over said area.
DOUGLAS further teaches "The solvent is then removed by normal processes such as drying or heating to form the desired conductive ink and coating of nanotubes" (paragraph 53, lines 4-6), i.e. (iii) removal of said liquid to produce said carbon nanotube-metal composite.
DOUGLAS does teach “In another preferred embodiment, the nanotubes are oriented after curing by exposing the conductive inks and coatings to a shearing, stretching, or elongating step or the like, e.g., using conventional polymer processing methodology. Such shearing-type processing refers to the use of force to induce flow or shear into the coating, forcing a spacing, alignment, reorientation, disentangling etc. of the nanotubes from each other greater than that achieved for nanotubes simply formulated either by themselves or in a dispersion with polymeric materials” (paragraph 73, lines 1-12), which is a subjecting the coating while spread over said area of the metal substrate as a continuous film, to a shearing force sufficient to spatially confine the liquid suspension to induce at least partial alignment of said carbon nanotubes in said continuous film. 
	However, the solvent of DOUGLAS has already been removed so that it is no longer a suspension when it undergoes that shear treatment.

	ZHAMU teaches “The roller, "doctor's blade", or wiper creates a shear stress when the film is shaped, or when 20 there is a relative motion between the roller/blade/wiper and the supporting substrate. Quite unexpectedly and significantly, such a shearing action enables the planar GF or GO sheets to well align along, for instance, a shearing direction. Further surprisingly, such a molecular alignment state or 25 preferred orientation is not disrupted when the liquid components in the GF or GO suspension are subsequently removed to form a well-packed layer of highly aligned GF or GO sheets that are at least partially dried. The dried GF or GO mass 37a has a high birefringence coefficient between 30 an in-plane direction and the normal-to-plane direction” (paragraph 21, lines 19-31), i.e. subjecting the liquid… to a shearing force sufficient to spatially confine the coating between the underlying substrate and the roller/doctor’s blade/wiper to induce at least partial alignment of the nanomaterials within the coating.
	It would have been obvious to have (ii) after step (i), subjecting said liquid suspension, while spread over said area of metal substrate as a continuous film, to a shearing force sufficient to spatially confine the liquid suspension to induce at least partial alignment of said carbon nanotubes in said continuous film in the process of DOUGLAS because ZHAMU teaches that such a step of applying a shear force to a liquid coating can align the nanomaterials. It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  
	In the alternative, it would have been obvious to include ii) after step (i), subjecting said liquid suspension, while spread over said area of metal substrate as a continuous film, to a shearing force sufficient to spatially confine the liquid suspension to induce at least partial alignment of said carbon nanotubes in said continuous film in the process of DOUGLAS to replace the dried coating shear 
As for claim 18, DOUGLAS teaches "a wet dispersion that is dispersed in a coating or ink comprises a plurality of nanotubes with an outer diameter of less than 20 nm, the carbon nanotubes consisting of less than 10 percent by weight of the wet dispersion which is applied to a substrate as a wet dispersion" (paragraph 55, lines 34- 38). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the wt% composition of DOUGLAS to a volume percentage, which appears to overlap with the instant claimed range of wherein said carbon nanotubes are included in an amount of at least 1 vol% by volume of the carbon nanotube-metal composite. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 19, DOUGLAS further teaches "the conductive coating, conductive ink and coating or ink formulation comprises a solvent, surfactant and dispersing agent. The solvent can be selected from ethanol, methanol, isopropanol, acetonitrile, hexane, heptane, acetone, water, ethers, and alcohols. Additionally the dispersing agent or surfactant is selected from materials that assist in the suspension of the carbon nanotubes and other solids in the dispersion but do not hinder the conductivity after curing" (paragraph 52, lines 1-9), i.e. wherein a surfactant is included in said liquid suspension to improve dispersion of carbon nanotubes in the liquid suspension.
DOUGLAS is silent on wherein a surfactant is included ... to induce deformability of said liquid when subjected to said shearing force. However, it is the position of the Examiner that it would be inherent that a surface would induce deformability of said liquid suspension when subjected to said shearing force because such an action is a direct result of the physical properties of surfactants. A .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS (US PGPub 2008/0044651) and Zhamu et al. US Patent Number 9,437,372 hereinafter ZHAMU as applied to claim 1 above, and further in view of DAVIS (US PGPub 2010/0028960).
As for claim 5, DOUGLAS teaches "the nanotubes are oriented after curing by exposing the conductive inks and coatings to a shearing, stretching, or elongating step or the like, e.g., using conventional polymer processing methodology. Such shearing type processing refers to the use of force to induce flow or shear into the coating, forcing a spacing, alignment, reorientation, disentangling etc. of the nanotubes from each other greater than that achieved for nanotubes simply formulated either by themselves or in a dispersion with polymeric materials" (paragraph 73, lines 1-10).
ZHAMU teaches “The roller, "doctor's blade", or wiper creates a shear stress when the film is shaped, or when 20 there is a relative motion between the roller/blade/wiper and the supporting substrate. Quite unexpectedly and significantly, such a shearing action enables the planar GF or GO sheets to well align along, for instance, a shearing direction. Further surprisingly, such a molecular alignment state or 25 preferred orientation is not disrupted when the liquid components in the GF or GO suspension are subsequently removed to form a well-packed layer of highly aligned GF or GO sheets that are at least partially dried. The dried GF or GO mass 37a has a high birefringence coefficient between 30 an in-plane direction and the normal-to-plane direction” (paragraph 21, lines 19-31).
DOUGLAS and ZHAMU teaches wherein said shearing force is provided by an air knife method in which gaseous flow impinges on said liquid at an oblique angle to spatially confine said liquid when said liquid is in contact with said metal.

DAVIS teaches "After a layer is applied, the carbon nanotubes and the biomolecules bound thereto may be dispersed and aligned in the layer using any suitable technique, including but not limited to application of shear force to the layer (e.g., by blowing air across the layer)" (paragraph 27, lines 9-13), i.e. wherein (ii) during or after step (i), subjecting said liquid to a shearing force sufficient to spatially confine the liquid to induce at least partial alignment of said carbon nanotubes on said ... substrate ... wherein, after step (iii}, the lengthwise dimensions of said carbon nanotubes are adhered to and oriented parallel with said ... surface, and said carbon nanotubes are at least partially aligned with each other such that wherein said shearing force is provided by an air knife method in which gaseous flow impinges on said liquid at an oblique angle to spatially confine said liquid when said liquid is in contact with said metal substrate.	
It would have been obvious to use wherein said shearing force is provided by an air knife method in which gaseous flow impinges on said liquid at an oblique angle to spatially confine said liquid when said liquid is in contact with said metal substrate in (ii) during or after step (i), subjecting said liquid to a shearing force sufficient to spatially confine the liquid to induce at least partial alignment of said carbon nanotubes on said metal substrate; and (iii) removal of said liquid to produce said carbon nanotube-metal composite; wherein, after step (iii), the lengthwise dimensions of said carbon nanotubes are adhered to and oriented parallel with said metal surface, and said carbon nanotubes are at least partially aligned with each other in the process of DOUGLAS because DAVIS teaches that such a process allows for the orientation of carbon nanotubes applied to a surface.
Claims 7, 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS (US PGPub 2008/0044651) and Zhamu et al. US Patent Number 9,437,372 hereinafter ZHAMU in view of LO (US PGPub 2007/0056855).
As for claim 7, DOUGLAS and ZHAMU are silent on wherein, following step (iii), a layer of metal is coated onto said carbon nanotubes to result in said carbon nanotubes sandwiched between said metal substrate and an overlayer of metal.
LO teaches "Another embodiment of the present invention in forming an electroplated interconnection wire of a composite material of carbon nanotubes and a metal comprises printing by, for example ink-jet printing, a pattern on a surface of a flexible substrate using the above-mentioned dispersion of carbon nanotubes; removing said organic solvent from the printed pattern by evaporation to form a conductive baseline; carrying out an electroplating process on said surface in an electroplating bath containing metal ions, for example, a conventional electroplating aqueous solution containing copper ions, to form an electroplated interconnection wire of a composite material of carbon nanotubes and a metal (e.g. copper) on said conductive baseline" (paragraph 14), i.e. a method for producing a carbon nanotube-metal composite wherein, following step (iii), a layer of metal is coated onto said carbon nanotubes to result in said carbon nanotubes sandwiched between said ... substrate and an overlayer of metal.
LO further teaches "the primary objective of the present invention is to provide a method for forming an electroplated interconnection wire of a composite of carbon nanotubes and a metal (e.g. copper). Said electroplated interconnection wire, when used as a conductive channel, has an increased current density and a reduced electromigration resistance of copper" (paragraph 4, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein, following step (iii), a layer of metal is coated onto said carbon nanotubes to result in said carbon nanotubes sandwiched between said metal substrate and an overlayer of metal in the process of DOUGLAS and ZHAMU because LO teaches that such an electroplating step can produce a composite wit with improved properties.
As for claim 22, DOUGLAS and ZHAMU are silent wherein said metal comprises an element selected from the group consisting of copper, titanium, iron, cobalt, nickel, zinc, palladium, platinum, silver, gold, rhodium, iridium, ruthenium, magnesium, silicon, germanium, and tin.
However, DOUGLAS does teach "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2), LO teaches "On a flexible substrate formed of a polymer (e.g. polyimide), a metal (e.g. copper) baseline is formed as an electroplating base with a mask by sputtering or vaporization" (paragraph 13, lines 1-4) and then teaches applying carbon nanotubes onto said copper baseline.
LO further teaches "the electroplated interconnection wire of a composite of carbon nanotubes and a metal formed according to the method of the present invention has improved mechanical strength in comparison with a copper wire. When an interconnection wire formed between devices on a flexible substrate, it must have a higher ductility and a higher strength. The electroplated interconnection wire of a composite of carbon nanotubes and a metal formed according to the method of the present invention is very suitable for use as an interconnection wire on the flexible substrate" (paragraph 4, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the metal substrate of DOUGLAS be a flexible substrate with a copper baseline such that wherein said metal comprises an element selected from the group consisting of copper because LO teaches that such a carbon-nanotube metal composite wires are flexible and durable enough to survive a flexible substrate.
As for claim 14, DOUGLAS is silent on wherein said metal substrate is a metal containing foil, tape or wire.
However, DOUGLAS does teach "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2), LO teaches "On a flexible substrate 
LO further teaches "the electroplated interconnection wire of a composite of carbon nanotubes and a metal formed according to the method of the present invention has improved mechanical strength in comparison with a copper wire. When an interconnection wire formed between devices on a flexible substrate, it must have a higher ductility and a higher strength. The electroplated interconnection wire of a composite of carbon nanotubes and a metal formed according to the method of the present invention is very suitable for use as an interconnection wire on the flexible substrate" (paragraph 4, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the metal substrate of DOUGLAS be a flexible substrate with a copper baseline such that wherein said metal substrate is a metal-containing ... wire because LO teaches that such a carbon-nanotube metal composite wires are flexible and durable enough to survive a flexible substrate.
As for claim 23, DOUGLAS and ZHAMU are silent wherein said metal comprises an element selected from the group consisting of copper, titanium, iron, cobalt, nickel, zinc, palladium, platinum, silver, gold, rhodium, iridium, ruthenium, magnesium, silicon, germanium, and tin.
However, DOUGLAS does teach "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2),
LO teaches "On a flexible substrate formed of a polymer (e.g. polyimide), a metal (e.g. copper) baseline is formed as an electroplating base with a mask by sputtering or vaporization" (paragraph 13, lines 1-4) and then teaches applying carbon nanotubes onto said copper baseline.
LO further teaches "the electroplated interconnection wire of a composite of carbon nanotubes and a metal formed according to the method of the present invention has improved mechanical 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the metal substrate of DOUGLAS be a flexible substrate with a copper baseline such that wherein said metal comprises copper because LO teaches that such a carbon-nanotube metal composite wires are flexible and durable enough to survive a flexible substrate.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS (US PGPub 2008/0044651),  Zhamu et al. US Patent Number 9,437,372 hereinafter ZHAMU and LO (US PGPub 2007/0056855) as applied to claim 7 above, and further in view of GRSTEIN (US PGPub 2006/0281306).
As for claim 10, DOUGLAS, CHAN and LO are silent on the thickness of the overlay metal.
GRSTEIN teaches "A method for forming an interconnect on a semiconductor substrate comprises providing at least one carbon nanotube within a trench" (abstract, lines 1-3).
GRSTEIN further teaches "The metal layer may be conformally deposited on the carbon nanotube using an atomic layer deposition process or an electroless plating process. Multiple metal layers may be deposited to substantially fill voids within the carbon nanotube" (abstract, lines 7-1l).
GRSTEIN further teaches "As shown, conventional interconnect structures formed using carbon nanotubes do not utilize the full current-carrying capacity of the graphene sheets of the carbon nanotubes. This is partly due to voids 206 that exist within a bundle of carbon nanotubes" (paragraph 20, lines 1-5).
Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS (US PGPub 2008/0044651), Zhamu et al. US Patent Number 9,437,372 hereinafter ZHAMU and LO (US PGPub 2007/0056855) as applied to claim 1 above, and further in view of LOPATIN (US PGPub 2010/0261058).
As for claim 15, DOUGLAS teaches "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2).
LOPATIN teaches "A method and apparatus are provided for the cost effective formation of a composite material which includes metallized carbon nanotubes and/or nanofibers" (abstract, lines 1-3).
LOPATIN teaches "The host material 300 may be formed from a material, such as polyimide, Kapton, glass containing materials, or composite materials comprising copper (Cu), aluminum (Al), nickel (Ni), and/or stainless steel foils. In one embodiment, the host material 300 may comprise materials which include but are not limited to carbon, carbon-containing compounds, carbides, carbon nanotubes, carbon nanofibers, silicas, aluminum oxides, lead zirconium titanate, glasses, ceramics, polymers, aramid, aromatic polyamides, polyethylenes, polyamides, nylons, acrylics, rayons, cellulosics, metals, metal alloys, semiconductors, superconductors, optical fibers, wires, or combinations thereof. In one embodiment, the host material has a thickness between about 3 μm and about 100 μm" (paragraph 107, lines 11-22), i.e. a range that overlaps with wherein said metal-containing foil, tape, or wire has a thickness of at least 1 micron. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have a thickness of the substrate of DOUGLAS, and CHAN be a range that overlaps with wherein said metal-containing foil, tape, or wire has a thickness of at least 1 micron because LOPATIN teaches that such substrates were known to be coated by carbon nanotube metal composites.
As for claim 16, DOUGLAS teaches "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2). LOPATIN teaches "A method and apparatus are provided for the cost effective formation of a composite material which includes metallized carbon nanotubes and/or nanofibers" (abstract, lines 1-3).
LOPATIN teaches "The host material 300 may be formed from a material, such as polyimide, Kapton, glass containing materials, or composite materials comprising copper (Cu), aluminum (Al), nickel (Ni), and/or stainless steel foils. In one embodiment, the host material 300 may comprise materials which include but are not limited to carbon, carbon-containing compounds, carbides, carbon nanotubes, carbon nanofibers, silicas, aluminum oxides, lead zirconium titanate, glasses, ceramics, polymers, aramid, aromatic polyamides, polyethylenes, polyamides, nylons, acrylics, rayons, cellulosics, metals, metal alloys, semiconductors, superconductors, optical fibers, wires, or combinations thereof. In one embodiment, the host material has a thickness between about 3 μm and about 100 μm" (paragraph 107, lines 11-22), i.e. a range that overlaps with wherein said metal-containing foil, tape, or wire has a thickness of at least 10 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. 
wherein said metal-containing foil, tape, or wire has a thickness of at least 10 microns because LOPATIN teaches that such substrates were known to be coated by carbon nanotube metal composites.
As for claim 17, DOUGLAS teaches "The substrate is not critical and can be any conductive or non-conductive material, for example, metals" (paragraph 62, lines 1-2).
LOPATIN teaches "A method and apparatus are provided for the cost effective formation of a composite material which includes metallized carbon nanotubes and/or nanofibers" (abstract, lines 1-3).
LOPATIN teaches "The host material 300 may be formed from a material, such as polyimide, Kapton, glass containing materials, or composite materials comprising copper (Cu), aluminum (Al), nickel (Ni), and/or stainless steel foils. In one embodiment, the host material 300 may comprise materials which include but are not limited to carbon, carbon-containing compounds, carbides, carbon nanotubes, carbon nanofibers, aromatic polyamides, polyethylenes, polyamides, nylons, acrylics, rayons, cellulosics, metals, metal alloys, semiconductors, superconductors, optical fibers, wires, or combinations thereof. In one embodiment, the host material has a thickness between about 3 μm and about 100 μm" (paragraph 107, lines 11-22), i.e. a range that overlaps with wherein said metal-containing foil, tape, or wire has a thickness of at least 25 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,
191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to have a thickness of the substrate of DOUGLAS and CHAN be a range that overlaps with wherein said metal-containing foil, tape, or wire has a thickness of at least 25 microns .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DOUGLAS (US PGPub 2008/0044651) in view of Zhamu et al. US Patent Number 9,437,372 hereinafter ZHAMU as applied to claim 1 above, and further in view of CHAN (US PGPub 2009/0246408). 
As for claim 19, DOUGLAS is silent on wherein said carbon nanotubes are sufficiently aligned to result in said carbon nanotube-metal composite possessing room temperature electrical and thermal conductivities exceeding those of the metal alone.	
CHAN teaches "The electrical properties of nanotubes are dependent on, amongst others, their dimensions and orientation. When properly formed and oriented, nanotubes provide great electrical current handling capability, high thermal conductivity and high mechanical strength. These properties make nanotubes an ideal material for molecular or nano-scale electronic devices" (paragraph 2, lines 3-8) and that "In the past, nanotubes in the devices were formed by spin-coating or other like techniques.
The formed nanotubes were randomly distributed, highly entangled and had unpredictable electrical properties. More recently, however, nanotubes have been controllably assembled into hierarchical arrays" (paragraph 3, lines 1-6).
Examiner notes that CHAN is silent on improving the thermal conductivity. However, it is the position of the Examiner that the aligned carbon nanotubes are sufficiently aligned to result in said carbon nanotube-metal composite possessing room temperature electrical and thermal conductivities exceeding those of the metal alone is inherent as these are physical property of the composite. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to wherein said carbon nanotubes are sufficiently aligned to result in said carbon nanotube-metal composite possessing room temperature electrical and thermal conductivities exceeding those of the metal alone in the process of DOUGLAS because CHAN teaches that aligning the nanotubes properly results in great electrical current handling capability, high thermal conductivity and high mechanical strength.

Allowable Subject Matter
Claims 8-9, 11-13, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 8 includes the limitation of that wherein said overlayer of metal is deposited by sputter deposition. The closest prior art on record of LO (US PG Pub 2007/0056855) teaches applying the overlayer of metal with electroless plating (paragraph 14). Claim 9 depends on claim 8.
Claim 11 includes the limitation of further coating said overlayer of metal with a second coating of carbon nanotubes according to steps (i)-(iii) and coating said second coating of carbon nanotubes with a second overlayer of metal, to result in a carbon nanotube-metal composite possessing a multilayer structure by having at least two separate layers of carbon nanotubes, with each layer of carbon nanotubes sandwiched by layers of metal, wherein the bottom-most layer of metal is said metal substrate. The closest prior art on record of LO (US PGPub 2007/0056855) teaches applying an overlayer of metal onto a carbon nanotube layer, but is silent on forming a second layer of both the metal and carbon nanotubes to create a sandwich as required in claim 11. Further there is nothing LO that would render that formation of layers obvious.
Claim 29, includes limitation of further comprising coating said overlayer of metal with a second coating of carbon nanotubes according to steps (i)-(iii). The closest prior art on record of LO (US PGPub 2007/0056855) teaches applying an overlayer of metal onto a carbon nanotube layer, but is silent on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717